Mr. Justice Wolf
delivered the opinion of the court.
The defendant was accused and convicted of carrying a prohibited weapon, namely, a machete. Upon rendering its judgment the district court said:
“While the defendant carried the Aveapon in pursuit of his regular business he wat within the law and, therefore, was carrying it lawfully; but as soon as he used it for other purposes, even though he was on the property in his charge, he was carrying it unlawfully, or for purposes of offen'se and defense. The court is of the opinion that under these circumstances it should, as it does, find the defendant guilty of the crime of carrying prohibited weapons and sentences him to 45 days in jail, without costs.”
We agree with the fiscal of this court that the evidence only tended to show that the defendant was carrying the weapon in pursuit of his regular business. We can not agree with the court that the illegal use of the machete made the defendant guilty of carrying a weapon as prohibited by law. If defendant unduly used his weapon he was guilty of a crime, but not the one charged.
Under the reasoning of the court any officer or other licensed person authorized to carry arms would be similarly guilty if he used his weapon in undue fashion. The prohibition is for illegal carrying and not for an improper use.
The judgment must be reversed and the defendant discharged.
Mr. Justice Hutchison took no part in the decision of this case.